DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gary Solomon (Reg. No. 44,347) on 01/06/2022.

The application has been amended as follows: 
In the claim:

	Claim 21 (currently amendment) A barcode scanner system, comprising:
a camera configured to capture image data;
an electronic display configured to display information including graphics;
a housing including multiple surfaces, the electronic display extending along the multiple surfaces of the housing;
a memory; and

the processor configured to:
receive image data from the camera;
process the image data;
detect a machine-readable indicia in the image data; 
attempt to decode the machine-readable indicia; and
in response to successfully decoding the machine-readable indicia,
display a first animation indicative of successfully decoding the machine-readable indicia,
otherwise, in response to not successfully decoding the machine-readable indicia, display a second animation indicative of not successfully decoding the machine-readable indicia,
continuously update the first animation or the second animation being displayed according to a preset pattern of adjustments for at least one feature in the animation: and
perform an augmented reality by displaying real-time images being captured by the camera with the machine-readable indicia displayed thereon along with the at least one feature displayed at the machine-readable indicia as the camera is capturing new real-time images and the position of the machine-readable indicia moves in the images.


Reasons for Allowance
Claims 1-5, 8 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a barcode scanner system, comprising: a camera, an electronic display, a memory; a processor in communication with the camera, and electronic display that configured to: continuously update the first animation or the second animation being displayed according to a preset pattern of adjustments for at least one feature in the animation and perform an augmented reality by displaying real-time images being captured by the camera with the machine-readable indicia displayed thereon along with the at least one feature displayed at the machine-readable indicia as the camera is capturing new real-time images and the position of the machine-readable indicia moves in the images and in combination with other features as recited in claim 1. Similar limitations as recited in claims 16 and 21 and further limitations of the dependent claims 2-5, 8, 10-15, 17-20, 22 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887